EXHIBIT 10.23 ASSET PURCHASE AGREEMENT between HOME BISTRO FOODS, INC. as Seller and DINEWISE, INC. as Buyer Dated as of June,2009 TABLE OF CONTENTS Page Article1 DEFINITIONS; CONSTRUCTION 1 Certain Defined Terms 1 Construction 8 Article 2 SALE AND PURCHASE 9 Agreement toSell and Purchase 9 Excluded Assets 10 No Assumption of Liabilities 10 Purchase 11 Allocation of Purchase Price; Withholding Taxes 11 Article 3 THE CLOSING 12 Closing 12 Obligations of Seller at Closing 12 Obligations of Buyer at Closing 13 Article 4 REPRESENTATIONS AND WARRANTIES OF THE SELLER 14 Organization and Good Standing 14 Power and Authority 14 Title to Purchased Assets 14 Financial Statements 15 No Violation of Laws or Contracts 15 Condition and Sufficiency of Purchased Assets 15 No Brokerage or Finder'sFees 16 Consents 16 Legal Proceedings 16 Governmental Permits; Compliance with Laws 16 Environmental Matters 17 Real Property 18 Certain Personal Property 19 Non-Real Estate Leases 20 Adequate Insurance 20 -i- TABLE OF CONTENTS Page Intellectual Property 20 Inventory 20 Product Warranty 21 Suppliers and Customers 21 No Defective or Unsafe Products 21 Taxes 21 Labor and Employment Matters 22 Non-Disclosure 24 Commercial Bribery 24 Article 5 REPRESENTATIONS AND WARRANTIES OF THE BUYER 25 Power and Authority; No Conflicts 25 Organization and Good Standing 25 No Brokerage or Finder's Fees 25 Article 6 COVENANTS OF THE PARTIES 26 Conduct of Business 26 Access and Information 26 Tax Returns; Taxes 26 Notice of Developments 27 Inventory 27 Non-Disclosure of Confidential Information 27 Non-Competition 27 No Solicitation 27 Public Statements 28 Other Actions 28 Transfer Taxes; Cooperation on Taxes 28 Employees 29 Employment Benefits 30 Risk of Loss 30 Cooperation by the Parties 31 Preparation of GAAP Financials 31 Sale Order and Procedures Order 31 -ii- TABLE OF CONTENTS Page Article 7 CONDITIONS PRECEDENT TO CLOSING 31 Conditions Precedent to Performance by Seller and Buyer 31 Conditions Precedent to Buyer's Obligations to Close 32 Conditions Precedent to Seller'sObligations to Close 33 Article 8 TERMINATION 34 .. Termination 34 Obligations Upon Termination 34 Termination on Alternative Transaction 35 Article 9 BANKRUPTCY COURT APPROVAL 35 Bankruptcy Approval Necessary 35 Waiver of Conditions 37 Article10 MISCELLANEOUS 37 Limitation of Authority 37 Transaction Fees and Expenses 37 Notices 37 Amendment 38 Waiver 38 Governing Law 38 Jurisdiction 38 Remedies 39 Severability 39 Further Assurances 39 Assignment 39 Binding Effect 39 No Third Party Beneficiaries 39 Entire Agreement 39 Headings 39 Counterparts 39 -iii- Exhibits Exhibit A Form of Consideration Note Exhibit B Form of Bill of Sale and Assignment Agreement Schedules Schedule 1.1(A) Furniture and Fixtures Schedule 1.1(B) Inventory Schedule 1.1(C) Secured Creditors Schedule 2.1 (n)
